Citation Nr: 0809231	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine with 
sacroiliitis (previously rated as rheumatoid arthritis).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.  This matter is on appeal from the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  For the entire period on appeal, the functional 
limitation of forward flexion of the veteran's back 
disability was limited to 30 degrees. 

2.  For the entire period on appeal, the evidence does not 
show unfavorable ankylosis of the spine, incapacitating 
episodes of intervertebral disc syndrome (IVDS) requiring 
bedrest, or neurological impairment.  


CONCLUSION OF LAW

A rating of 40 percent, but no higher, is warranted for 
degenerative joint disease of the lumbosacral spine with 
sacroiliitis (previously rated as rheumatoid arthritis).
38 U.S.C.A. §§ 1155, 5103a, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a rating of 40 percent, but 
no more, is warranted for the veteran's low back disability.  

For a rating in excess of 20 percent for a low back 
disability, the evidence must show:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less;  
*	favorable ankylosis of the entire thoracolumbar spine 
(both at 40 percent); 
*	IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months (also at 40 percent); or,
*	separately rating associated objective neurological 
abnormalities, Note (1).

See 38 C.F.R. § 4.71a, DC 5242, 5243; General Rating Formula 
for Diseases and Injuries of the Spine.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The medical evidence of record includes VA treatment records 
for the entire period on appeal and a VA examination 
undertaken in September 2005, along with an explanatory 
medical opinion submitted in October 2005.

In the September 2005 VA examination report, the veteran was 
noted to have forward flexion of 0 to 60 degrees with pain on 
the last 20 degrees and a functional loss of 30 degrees due 
to pain.  However, when asked to repetitively perform the 
thoracolumbar spine flexion, he was unable to do so as a 
result of pain.  According to the examiner, he displayed 
"exquisite tenderness upon palpation of the paravertebral 
muscles of the lumbosacral area mainly in the sacral area.  
There was also guarding observed."  

While the physical examination showed forward flexion of 0 to 
60 degrees, with pain from 40 to 60 degrees, on the first 
motion, the evidence reflected that on repetitive motion, his 
range of motion of the entire thoracolumbar spine was so 
severely reduced, including the reduction of forward flexion, 
such to warrant a 40 percent rating based on the provisions 
outlined in DeLuca v. Brown.

Having determined that a 40 percent rating is warranted, the 
Board will now consider whether the veteran is entitled to a 
rating in excess of 40 percent.  In order to warrant a rating 
in excess of 40 percent, the evidence must show the 
following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1) to the General Rating 
Formula;
*	IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
(60 percent).

Prior to the September 2005 VA examination, the veteran was 
noted to have a history of "ankylosing spondylitis."  At VA 
treatment sessions, he regularly complained of lower back 
pain and stiffness in the morning (February 2003) but no 
limitation of motion was indicated (February 2004).  In May 
2005, the veteran was noted to only have "some 
characteristics of ankylosing spondylitis" as a result of 
his continued complaints of back pain.

While the veteran was noted to have a history of "ankylosing 
spondylitis" in the VA treatment records.  Upon physical 
examination in September 2005, he was diagnosed with 
degenerative joint disease in the lumbosacral spine and 
sacroilitis or lumbar spondylitis.  No diagnosis of 
ankylosing spondylitis was made at this time.  Further, an 
October 2005 opinion further clarifying the veteran's 
diagnosed disabilities but did not include a diagnosis of 
ankylosing spondylitis.  

Indeed, he displayed limited motion, but motion nonetheless, 
on physical examination indicating that no ankylosis was 
present.  While the veteran's motion was severely limited 
upon repetitive movement, he displayed none of the symptoms 
required for a finding of unfavorable ankylosis.  As a 
result, a rating in excess of 40 percent based on limitation 
of motion is not warranted.

In addition, a separate rating for neurological abnormality 
is not warranted.  Specifically, the September 2005 
examination report included a thorough neurological 
assessment.  The veteran reported no symptoms suggesting a 
neurological abnormality.   He had decreased pinprick 
sensation in the lower extremities but no specific dermatome 
was noted.  No atrophy was noted and he displayed normal 
muscle tone and strength, a negative Lasegue's sign, and good 
reflexes.  This evidence does not support a higher rating 
based on neurological findings.  

Next, the evidence does not support a higher rating for IVDS.  
Significantly, a diagnosis of IVDS has not been shown at any 
time of the appeal period.  Further, at the September 2005 VA 
examination, the veteran denied having had hospital treatment 
or bedrest in the preceding 12 month period and at no time 
acknowledged such treatment.  As such, there is no basis for 
a higher rating for IVDS.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In this case, the Board finds that a 40 percent 
rating is warranted for limitation of motion.  In so finding, 
the Board has focused on the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, and the veteran's subjective 
complaints of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim.  
Rather, he was sent an initial notice letter in July 2005, 
which included the initially outlined elements of the duty to 
notify and, with regards to those specific elements outlined 
in Vazquez-Flores, also included specific examples of 
evidence that would help support his claim.  

While the specific criteria addressed in the applicable 
diagnostic codes were not included at that time, the veteran 
has demonstrated actual knowledge of the elements as he has 
presented statements to the RO as to the criteria and to the 
VA examiner.  Additionally, the veteran expressed an 
understanding of the rating schedule in his comments listed 
on the VA Form 9 submitted in May 2006.

Although the notice letter and other means of notifying the 
veteran were not sent before the initial RO decision in this 
matter, the Board finds that the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has he been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case 
issued in April 2006 after the notice letters were provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notification as to establishing 
a disability rating and effective date.  To the extent that 
the claim for an increased rating has been granted, the RO 
will assign the rating and effective date and so notify the 
veteran.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  In addition, he was afforded a VA medical 
examination in September 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A rating of 40 percent, but no more, for degenerative joint 
disease of the lumbosacral spine with sacroiliitis 
(previously rated as rheumatoid arthritis) is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


